WILKINSON, Circuit Judge,
dissenting:
Because the majority acts without statutory authorization to expand fee-shifting in personal injury actions brought by seamen, I respectfully dissent.
In Vaughan v. Atkinson, the Supreme Court established common .law fee-shifting in successful admiralty claims for maintenance and cure where the defendant’s actions in denying the same are found to be “willful and persistent.” 369 U.S. 527, 531, 82 S.Ct. 997, 999-1000, 8 L.Ed.2d 88 (1962). That decision judicially created a limited exception to the usual “American Rule” *727that each party to a legal proceeding “ordinarily shall bear its own attorney’s fees unless there is express statutory authorization to the contrary.” Hensley v. Eckerhart, 461 U.S. 424, 429, 103 S.Ct. 1933, 1937, 76 L.Ed.2d 40 (1983). Because the fee-shifting in Vaughan was judicially created rather than authorized by statute, it must be narrowly construed. Alyeska Pipeline Service Co. v. Wilderness Soc’y, 421 U.S. 240, 95 S.Ct. 1612, 44 L.Ed.2d 141 (1975). “[I]t would be inappropriate for the Judiciary, without legislative guidance, to reallocate the burdens of litigation....” Id. at 247, 95 S.Ct. at 1616.
The majority disregards that principle. It appears to recognize the limitations of Vaughan as a rationale for fee-shifting when it states that the district court “properly recognized that no fee should be allowed for work exclusively devoted to the two Jones Act claims and the unseaworthy claim.” Op. at 724. However, by appropriating for use here a body of law that was developed under a quite different statutory scheme, the majority effectively ignores its own analysis.
The standards and rules developed in the context of the civil rights statutes cannot be imported uncritically into maritime law. Vaughan authorizes the award of “necessary expenses” only when they are incurred in opposition to certain egregious failures to pay maintenance and cure. 369 U.S. at 530, 82 S.Ct. at 999. The holding does not authorize the awarding of attorney fees for an entire case, which here included claims of statutory negligence and unseaworthiness in addition to that for maintenance and cure. See Vaughan v. Atkinson, 206 F.Supp. 575, 578 (E.D.Va.1962) (on remand); see also Domar Ocean Transp. Ltd. v. Independent Refining Co., 783 F.2d 1185, 1191 (5th Cir.1986) (attorneys’ fees incidental to a direct maritime tort action are not recoverable). Vaughan thus stands in sharp contrast to 42 U.S.C. § 1988, which provides for the award of a reasonable attorney’s fee to “the prevailing party” in a qualifying civil rights “action or proceeding.” Much of the legal controversy under that statute concerns how to define a prevailing party and how to relate the results obtained to the amount of a fee award when a plaintiff asserts many claims and succeeds on only some of them.
Fee awards to a prevailing party under § 1988 have no relevance to this case where fee-shifting is only authorized for a single claim, that for maintenance and cure. The majority’s inquiry here into how Williams’s many claims might be “intertwined” for purposes of awarding attorneys’ fees has no foundation either in statute or case law. Vaughan does not allow Williams to.avoid the American Rule with respect to his tort and unseaworthiness claims simply by joining them with his claim for maintenance and cure.
The majority compounds its error by holding that the district court abused its discretion in awarding $12,276 in legal fees. I believe, to the contrary, that the trial court was correct.
The district court initially calculated what it considered to be an appropriate legal fee for the case as a whole by examining the reasonableness of the charges. For example, the court struck 23.20 claimed hours because no adequate explanation was given for staffing the case at trial with two attorneys rather than one; it also struck 7.9 hours of appeal work. The court trimmed the requested fee of $56,727 by a relatively small amount. The $49,104 result clearly represented what the district court believed was an appropriate fee for the entire case, including work performed on the three unsuccessful claims as well as maintenance and cure.*
*728The court revisited its award after correctly ruling that Williams was entitled to recover fees only for the maintenance and cure claim and not for the case as a whole. It then faced the difficulty of calculating an appropriate portion of the $49,104. The burden was on Williams to provide adequate documentation of the work that was sufficiently detailed to “enable a reviewing court to identify distinct claims.” Hensley, 461 U.S. at 437, 103 S.Ct. at 1941; see Daly v. Hill, 790 F.2d 1071, 1079-80 (4th Cir.1986). He did not carry that burden. His attorneys submitted time sheets that failed to differentiate clearly the work done on each count or cause of action. The majority itself recognizes that “[t]he fact that Williams’s counsel did not clearly indicate which counts they were working on was improper and undoubtedly hampered the district court.” Op. at 724. Given the attorneys’ failure to separate hours, the trial court simply divided the fee for the case as a whole by the number of claims in order to approximate the appropriate fee for the single maintenance and cure claim. Any imprecision in that approach was due solely to Williams’s failure to carry his burden of proof. We should overturn the district court’s decision only upon an abuse of discretion, Hensley, 461 U.S. at 437, 103 S.Ct. at 1941, and no such abuse' is present here.
The majority nevertheless overrides the district court’s sound discretion and declares that Williams should be awarded $49,104 in legal fees. Because that conclusion is the result of fee-shifting without an authorizing statute, I respectfully dissent.

 The majority claims in Part VII of its opinion that the district court "adequately addressed" work devoted to the negligence and unseawor-thy claims by cutting 25.3 hours of trial preparation. The record makes clear, however, that the court denied those hours because they were unreasonable, and not because it was attempting to exclude all hours devoted to claims other than maintenance and cure. Indeed, the court specifically noted that such action did “not mean that just because counsel did not prove this fact [of unseaworthiness] by a preponderance of the evidence the time expended on that effort was unreasonable.” It simply cannot be that every hour the district court believed to be reasonable in the case as a whole can be attrib*728uted to the maintenance and cure claim, as the majority attempts to do.